DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim(s) 1-5 is the inclusion of the limitations of a piezoelectric material that includes a perovskite-type metal oxide represented by a general formula (1):

    PNG
    media_image1.png
    65
    640
    media_image1.png
    Greyscale
 and Mn, wherein a content of Mn is 0.01 mol% or more and 1.00 mol% or less with respect to the perovskite-type metal oxide.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 6 is the inclusion of the manufacturing method for a piezoelectric material that includes the method steps of firing a mixed raw material powder, the mixed raw material powder being prepared so that piezoelectric material includes: a perovskite-type metal oxide represented by a general formula (1):

    PNG
    media_image1.png
    65
    640
    media_image1.png
    Greyscale
and Mn, wherein a content of Mn is 0.01 mol% or more and 1.00 mol% or less with respect to the perovskite-type metal oxide.  It is these steps found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	The primary reason for the allowance of claim(s) 7-8 is the inclusion of the limitation of a piezoelectric element that includes a piezoelectric material that includes a perovskite-type metal oxide represented by a general formula (1):

    PNG
    media_image1.png
    65
    640
    media_image1.png
    Greyscale
 and Mn, wherein a content of Mn is 0.01 mol% or more and 1.00 mol% or less with respect to the perovskite-type metal oxide.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 9 is the inclusion of the limitation of a liquid ejection head comprising at least: a liquid chamber including a vibration unit including a piezoelectric element that includes a piezoelectric material that includes a perovskite-type metal oxide represented by a general formula (1):

    PNG
    media_image1.png
    65
    640
    media_image1.png
    Greyscale
 and Mn, wherein a content of Mn is 0.01 mol% or more and 1.00 mol% or less with respect to the perovskite-type metal oxide.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 10 is the inclusion of the limitation of a liquid ejection apparatus comprising a liquid ejection head comprising at least: a liquid chamber including a vibration unit including a piezoelectric element that includes a piezoelectric material that includes a perovskite-type metal oxide represented by a general formula (1):

    PNG
    media_image1.png
    65
    640
    media_image1.png
    Greyscale
 and Mn, wherein a content of Mn is 0.01 mol% or more and 1.00 mol% or less with respect to the perovskite-type metal oxide.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 11-12 is the inclusion of the limitation of an oscillatory wave motor comprising at least: a vibration body including a piezoelectric material that includes a perovskite-type metal oxide represented by a general formula (1):

    PNG
    media_image1.png
    65
    640
    media_image1.png
    Greyscale
 and Mn, wherein a content of Mn is 0.01 mol% or more and 1.00 mol% or less with respect to the perovskite-type metal oxide.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 13 is the inclusion of the limitation of a vibration device comprising a vibration body including a diaphragm that includes a piezoelectric material that includes a perovskite-type metal oxide represented by a general formula (1):

    PNG
    media_image1.png
    65
    640
    media_image1.png
    Greyscale
 and Mn, wherein a content of Mn is 0.01 mol% or more and 1.00 mol% or less with respect to the perovskite-type metal oxide.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 14 is the inclusion of the limitation of a dust removing device comprising a vibration device comprising a vibration body including a diaphragm that includes a piezoelectric material that includes a perovskite-type metal oxide represented by a general formula (1):

    PNG
    media_image1.png
    65
    640
    media_image1.png
    Greyscale
 and Mn, wherein a content of Mn is 0.01 mol% or more and 1.00 mol% or less with respect to the perovskite-type metal oxide.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 15 is the inclusion of the limitation of an image pickup apparatus comprising at least: a dust removing device comprising a vibration device comprising a vibration body including a diaphragm that includes a piezoelectric material that includes a perovskite-type metal oxide represented by a general formula (1):

    PNG
    media_image1.png
    65
    640
    media_image1.png
    Greyscale
 and Mn, wherein a content of Mn is 0.01 mol% or more and 1.00 mol% or less with respect to the perovskite-type metal oxide.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 16 is the inclusion of the limitation of an electronic equipment comprising a piezoelectric material that includes a perovskite-type metal oxide represented by a general formula (1):

    PNG
    media_image1.png
    65
    640
    media_image1.png
    Greyscale
 and Mn, wherein a content of Mn is 0.01 mol% or more and 1.00 mol% or less with respect to the perovskite-type metal oxide.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application Publication No. (2015/0368162) to Hayashi et al. (hereinafter Hayashi et al.).
Regarding Claim 1, Hayashi et al. teaches a piezoelectric material comprising: a perovskite-type material oxide [ABSTRACT].  
Hayashi et al. fails to teach a piezoelectric material that includes a perovskite-type metal oxide represented by a general formula (1):

    PNG
    media_image1.png
    65
    640
    media_image1.png
    Greyscale
 and Mn, wherein a content of Mn is 0.01 mol% or more and 1.00 mol% or less with respect to the perovskite-type metal oxide.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA SOLOMON/Primary Examiner, Art Unit 2853